Citation Nr: 9903051	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-00 144 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the left ear.

2.  Entitlement to service connection for hearing loss 
disability of the right ear.

3.  Entitlement to service connection for a bilateral ear 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss 
disability and a fungus of the ears.

In October 1996, the Board remanded these issues to the RO 
for further development.  The development was completed, and 
the case is again before the Board.  

The veteran's representative, in a July 1996 VA Form 1-646, 
indicated that the veteran has raised the issue of service 
connection for a nervous condition due to his service 
connected condition.  It appears that the RO has not had an 
opportunity to act upon this claim.  All steps required for 
jurisdiction have not been satisfied.  More recently, the 
Court again established that jurisdiction counts.  
Specifically the Court could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 
511(1997).  At this time, there has been no adjudication, 
notice of disagreement, statement of the case, or substantive 
appeal.  Therefore, the issue is referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  A recent audiogram reveals high frequency sensorineural 
hearing loss in the left ear.

2.  Chronic hearing loss disability of the right ear is not 
manifest.

3.  A chronic bilateral ear disorder, to include external 
otitis, was not manifested during active service or for many 
years after service separation.  The record contains no 
competent evidence attributing the veteran's external otitis 
to active service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability of the left ear resulted from 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.385 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss disability 
of the right ear.  38 U.S.C.A. § 5107 (West 1991).

3.  A chronic bilateral ear disorder, to include bilateral 
external otitis and Agent Orange exposure residuals, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a "well-grounded" claim is 
one that is plausible.  The Court has directed that, in order 
for a claim for service connection to be well-grounded, there 
must be (1) competent evidence of a current disability; (2) 
proof as to incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Generally, a claim 
for an increased disability evaluation is well-grounded.  
However, the Court has clarified that a claim for increase is 
well-grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995). 

When a veteran's claim is determined to be not well grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for bilateral 
hearing loss disability and service connection for a 
bilateral ear disorder.  It is necessary to determine if he 
has submitted a well-grounded claim with respect to each 
issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998). 


				I.  Hearing loss

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

At a July 1965 enlistment examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
10
10
10
5

Service medical records do not show that the veteran 
complained of or received treatment for hearing loss.  The 
veteran's December 1969 Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214) reflects that 
the veteran served in Vietnam and was awarded the Combat 
Infantryman Badge, Air Medal, and the Vietnam Gallantry Cross 
with Palm.
    
At a November 1969 separation examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
15
LEFT
0
0
0
N/A
5

A hearing loss disability was not diagnosed.

In a March 1995 letter, John J. Shea, Jr., M.D. noted that 
the veteran reported a slight high tone nerve type hearing 
loss in both ears, with good comprehension for words.  A 
contemporaneous audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
45
LEFT
15
20
15
35
50

During a December 1996 VA audiological evaluation, the 
veteran reported that he was exposed to loud combat noise, 
including aircraft and light infantry weapon noise, while 
serving on active duty in Vietnam.  An audiogram revealed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
35
LEFT
15
15
10
30
40

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The audiologist stated that the 
veteran's high frequency hearing loss is consistent with his 
history of being exposed to loud combat noises while serving 
in Vietnam.  At a December 1996 VA audiology examination, the 
veteran complained of decreased hearing bilaterally as well 
as constant tinnitus in the right ear and occasional tinnitus 
in the left ear.  The impression was mild high frequency 
sensorineural hearing loss.  The examiner noted that as the 
veteran only had high frequency hearing loss at this time, 
hearing aids were not a good idea.

The veteran advances that the claimed hearing loss disability 
was precipitated by his inservice exposure to aircraft and 
light weapon fire as well as loud combat noise while a 
serving in an infantry airborne unit.  The Board observes 
that the veteran's DD214 confirms that he served in combat.  
Therefore, the Board has considered the potential application 
of 38 U.S.C.A. § 1154(b) (West 1991).  That statute directs 
that: 

y, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  


					A.  Left ear

The Board has reviewed the probative evidence of record.  
Service medical records do not show any complaints, 
treatments, or diagnoses relating to the veteran's hearing 
ability during service.  There is competent evidence that the 
veteran was in combat during his service in Vietnam.  A 
private audiogram performed in 1995 revealed that the veteran 
exhibited a hearing loss disability manifested by a pure tone 
threshold of 50 decibels at the 4000-Hertz frequency in left 
ear.  This disability was confirmed at the December 1996 VA 
audiogram, as the veteran exhibited a pure tone threshold of 
40 decibels at the 4000-Hertz frequency in left ear.  These 
readings meet the VA criteria for a disability due to 
impaired hearing under 38 C.F.R. § 3.385 (1998).  Thus, the 
most recent audiogram establishes the presence of hearing 
loss disability in the left ear, and the audiologist noted 
that such hearing loss was consistent with the veteran's 
reported exposure to loud combat noise.  A hearing loss 
disability of the left ear was diagnosed after service and 
there is a competent medical opinion linking the current 
diagnosis to inservice events.  See 38 C.F.R. § 3.303(d) 
(1998).  In light of such evidence and given the absence of 
competent evidence against a nexus to the contrary, the Board 
concludes that service connection is warranted for a hearing 
loss disability of the left ear.  The Board does note in 
passing that the RO made no reference to the positive 
evidence.

					B.  Right ear

With respect to the veteran's claim for service connection 
for hearing loss disability of the right ear, the Board finds 
that this claim is not well grounded.  The Court has not held 
that invocation of section 1154(b) automatically results in 
an award of service connection.  The Court has determined 
that section 1154(b) of title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of Federal Regulations do 
not absolve a claimant from submitting a well-grounded claim 
for service connection.  See Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Although section 1154(b) relaxes the 
evidentiary requirement as to the evidence needed to render a 
claim well-grounded, that section deals only with the 
occurrence of an event, i.e., "whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza, 7 Vet. 
App. at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (layperson's account of what physician told him did 
not constitute "medical" evidence in context of 
determination of well groundedness because "medical" nature 
of such evidence was too attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  

A private audiogram performed in 1995 revealed that the 
veteran exhibited a pure tone threshold of 45 decibels at the 
4000-Hertz frequency in right ear.  However, at the December 
1996 VA audiogram, the veteran exhibited a pure tone 
threshold of 35 decibels at the 4000-Hertz frequency in right 
ear.  As the evidence is in conflict, the Board finds the 
more recent audiological test to be more probative.  The 
Board notes that more than one year passed between the 
private audiogram and the VA audiogram.  The December 1996 is 
the most probative as it shows the current level of the 
veteran's disability.  This reading does not meet the VA 
criteria for a disability due to impaired hearing under 38 
C.F.R. § 3.385 (1998).   The evidence of record does not 
establish that the veteran has a chronic hearing loss 
disability of the right ear.  Therefore, the Board concludes 
that the veteran's claim for service connection for hearing 
loss disability of the right ear is not well grounded.  
Accordingly, the claim for service connection for a hearing 
loss disability of the right ear is denied.  38 U.S.C.A. § 
5107 (West 1991). 

In the alternative, if the single finding of a hearing loss 
were sufficient to well ground the claim, the claim would be 
denied on a factual basis.  The VA examination discloses that 
there is no chronic hearing loss disability.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

II.  Bilateral ear disorder

A review of record indicates that the veteran's claim with 
respect to service connection for bilateral ear disorder is 
plausible and that all relevant facts have been properly 
developed.  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998). 

Service medical records do not show any complaints or 
treatment of the veteran's ears during service.  At his 
November 1969 physical examination for service separation, 
the veteran's general ear evaluation, to include internal and 
external canals, was normal.  

Copies of private medical records show that E. Earl Walker, 
M.D., treated the veteran for bilateral severe external 
otitis from November 1985 to October 1994.  In a March 1993 
letter, Dr. Walker reported that he had treated the veteran 
for external otitis on an intermittent basis since 1988.  Dr. 
Walker further stated that he could not completely say that 
this disorder is caused by the veteran's exposure to Agent 
Orange, but noted that the ears do demonstrate lesions of 
dermatitis similar to those seen on the veteran's hands.  

The veteran, in his January 1995 substantive appeal, contends 
that the lesions in his ears are part of his service 
connected skin disorder and result from his exposure to Agent 
Orange while in Vietnam.  He maintains that the recurring 
lesions in his ears drain and are painful.

In a March 1995 letter to the veteran, John H. Shea, Jr., 
M.D., stated:

this report is based on what the patient 
told me only, not substantiated by any 
medical records, or other documentation. 
. . .  You have a generalized eczematoid 
skin rash over all of your body, 
generally as an allergic reaction to 
cigarettes, with a secondary ear canal 
infection, which you acquired in Viet 
Nam.  You have moist ulcerated, weeping 
skin rash in your ear canals and on your 
eardrums, with secondary infection. . . . 

Private medical records from Dr. Walker reveal that in 
October 1995, the veteran seen complaining that his ears were 
stopped up again and that he had a large lesion on his neck.  
The veteran underwent removal of the cysts of his right neck 
and left nose in October 1995.  A March 1997 notation shows 
that the veteran was seen complaining of swollen ears and 
pressure in his head.  The assessment was allergic rhinitis 
with eustachian tube dysfunction. 

At a December 1996 VA examination, the veteran complained of 
earaches, tinnitus, draining from the ears, and itching of 
the ears.  The veteran reported that he has used medication 
to control the soreness and itching of the ears but has 
continued to experience a "fungus" in both ears.  On 
evaluation, the examiner reported that the ear canals were 
normal.  The examiner noted that there was no active eczema 
present at the time of the examination.

The Board has reviewed the probative evidence of record.  The 
veteran's service medical records contain no complaints or 
treatment of any ear disorder.  The first post-service 
clinical documentation of external otitis of the ears is 
contained in Dr. Walker's November 1985 private medical 
reports.  While Dr. Walker, in a March 1993 letter, noted 
that the lesions of the ears are similar to those on the 
veteran's hand, he did not state that there was an 
etiological relationship between the bilateral external 
otitis and the veteran's period of active service.  
Furthermore, while Dr. Shea appears to indicate that the 
veteran's ear canal infection is related to his active 
service in Vietnam, Dr. Shea clearly states that his findings 
are based on the veteran's statements to him and not 
substantiated by medical or other documentation.  At a 
December 1996 VA examination, although the veteran complained 
of itching and soreness of the ears with a private diagnosis 
of eczema of the ears, the examiner reported that no active 
eczema was found.

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides.  In fact, one examiner 
raised the specter that the veteran's ear lesions were a 
manifestation of the veteran's service-connected nummular 
eczema.  According to 38 C.F.R. §§  3.303 and 3.310 (1998), 
subsequent manifestations of the same service-connected 
disability is considered to be part of the original 
disability.  The statement of the examiner was sufficient to 
render the claim well grounded because there was a potential 
nexus between a disability and service-connected disease or 
injury.

However, when the veteran was examined by the VA, there were 
no lesions.  Thus, a chronic disability is not demonstrated.  
Furthermore, there is no competent evidence establishing that 
the veteran's bilateral ear disability is a result of 
exposure to Agent Orange.  In the absence of an Agent Orange 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Accordingly, the instant claim is denied.

At best, there is evidence that there are occasional 
manifestations of the ears that bear some resemblance to the 
service connected eczema.  However, when the VA complied with 
the duty to assist, the examination established that the 
veteran did not have a chronic condition.  This serves as the 
basis for the denial.  The Board notes that he claims that he 
has had an ear fungus since service, but a chronic ear fungus 
disability has never been identified.  In addition, his 
assertion that he has a chronic skin disorder due to Agent 
Orange is unsupported by the competent evidence or 
regulations.  The claim was well grounded because the private 
examiner's statement, if accepted as true and given the 
broadest possible reading, rendered one aspect of the claim 
well grounded.  But on further investigation, the facts 
establish that there is no chronic disease.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for hearing loss disability of the left 
ear is granted.  Service connection for hearing loss 
disability of the right ear is denied.  Service connection 
for bilateral ear disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


